DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Miljkovic et al. (US 2014/0287150) does not teach that the hot water consists of hot deionized water but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-7, 10-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miljkovic et al. (U.S. Patent Application Publication 2014/0287150, hereafter Miljkovic ‘150) in view of Boday et al. (U.S. Patent Application Publication 2011/0214909, hereafter Boday ‘909) and Karabacak et al. (U.S. Patent Application Publication 2018/0243666, hereafter Karabacak ‘666).
	Claim 1: Miljkovic ‘150 teaches a method of coating heat transfer components to form a superhydrophobic surface (abstract, [0029], [0073]) comprising:
	placing the heat transfer components in a cleaning station ([0074]) and cleaning the components with an organic solvent ([0074]);
	after cleaning, placing the heat transfer components in a nanostructuring station and immersing the components in a hot bath comprising water at a temperature of 93 to 99°C for surface oxidation and roughening ([0074]); and
	after immersion in the hot bath, placing the components in a functionalization station and exposing the components to a precursor vapor comprising a silane species, which corresponds to the claimed hydrophobic species ([0077]),
	wherein, during the exposure, the silane is deposited on the roughened surfaces of the components to form a superhydrophobic coating (abstract, [0013], [0077]).

	With respect to claim 1, Miljkovic ‘150 does not explicitly teach that the hot bath for oxidation consists of hot deionized water maintained at a temperature in a range from 85°C to 95°C, or that the precursor vapor comprising a silane species is heated.
	Boday ‘909 teaches a method of coating components with a hydrophobic silane coating (abstract) comprising exposing the component to a precursor vapor comprising a silane species ([0052]). Boday ‘909 teaches that the silane vapor is heated ([0052]). Both Boday ‘909 and Miljkovic ‘150 teach method of coating components with a hydrophobic silane coating comprising exposing the component to a precursor vapor comprising a silane species (‘150, abstract, [0077]; ‘909, abstract, [0052]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the precursor vapor comprising a silane species be heated as taught by Boday ‘909 in the method taught by Miljkovic ‘150 because it would have been a combination of prior art elements that would have yielded predictable results.

With respect to claim 1, the modified teachings of Miljkovic ‘150 do not explicitly teach that the hot bath for oxidation consists of hot deionized water.
Karabacak ‘666 teaches a method of treating metal to form a hydrophobic surface (abstract, [0098]) comprising placing the metal into a hot bath to oxidize and roughen the surface ([0098]). Karabacak ‘666 teaches that the hot bath can consist of hot deionized water at a temperature of 40 to 100°C ([0098]). Karabacak ‘666 teaches that oxidizing and roughening the surface of the metal using a hot bath consisting of deionized water is a simple and eco-friendly process which does not require any chemicals, thereby providing a process which is low-cost, scalable, and high-throughput ([0098]). Both Karabacak ‘666 and Miljkovic ‘150 teach methods of treating metal to form a hydrophobic surface (‘150, abstract, [0010]; ‘666, abstract, [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hot bath consisting of hot deionized water at a temperature of 40 to 100°C taught by Karabacak ‘666 as the hot bath used in the method taught by the modified teachings of Miljkovic ‘150 because oxidizing and roughening the surface of the metal using a hot bath consisting of deionized water is a simple and eco-friendly process which does not require any chemicals, thereby providing a process which is low-cost, scalable, and high-throughput, as taught by Karabacak ‘666.
With respect to claim 1, the modified teachings of Miljkovic ‘150 do not explicitly teach that the deionized water is at a temperature in a range from 85°C to 95°C. However, the claimed hot deionized water temperature range of from 85°C to 95°C is obvious over the temperature range of 40 to 100°C taught by the modified teachings of Miljkovic ‘150 because they overlap. See MPEP 2144.05.

	Claim 3: Miljkovic ‘150 teaches that the cleaning station can comprise a bath containing the organic solvent ([0074]), which corresponds to the claimed vat, and that the cleaning step can comprise immersing the components in the organic solvent ([0074]).
	Claim 4: Miljkovic ‘150 teaches that the components are cleaned with more than one organic solvent ([0074]) where each organic solvent is applied from a separate bath ([0074]).
	Claim 5: Miljkovic ‘150 teaches that the components can be cleaned sequentially with acetone and ethanol ([0074]).
	Claim 6: Miljkovic ‘150 teaches that the method can further comprise rinsing with water after cleaning with an organic solvent ([0074]).
	Claim 7: Miljkovic ‘150 teaches that the nanostructuring station comprises a hot bath containing the hot water, which corresponds to the claimed hot vat ([0074]), where the components are submerged in the hot water for surface oxidation and roughening ([0074]).
	Claim 10: Miljkovic ‘150 teaches that the roughened surfaces comprise nanostructured protrusions comprising a metal oxide ([0074]).
	Claim 11: Miljkovic ‘150 teaches that the nanostructured protrusions can comprise a knife like shape ([0074]).
	Claim 12: Miljkovic ‘150 teaches that the method can further comprise, prior to immersion in the hot water, placing the components in a microstruturing station comprising an acid solution ([0074]) and exposing the components to the acid solution ([0074]).
 
	Claim 13: Miljkovic ‘150 teaches that the exposure to the precursor vapor can occur in a vacuum desiccator which is pumped to a low pressure ([0077]), which corresponds to the claimed enclosed chamber.
With respect to claim 13, the modified teachings of Miljkovic ‘150 do not explicitly teach that the precursor vapor is maintained at a temperature in a range of about 80°C to about 100°C.
However, the claimed method differs from the method taught by the modified teachings of Miljkovic ‘150 only in the temperature of the precursor vapor, and it has been held that, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said temperature is critical. See MPEP 2144.05.II.A.

Claim 15: Miljkovic ‘150 teaches that the precursor vapor can comprise a silane which is a hydrophobic species ([0013], [0077]).
With respect to claim 15, the modified teachings of Miljkovic ‘150 do not explicitly teach that the precursor vapor comprises toluene.
Boday ‘909 teaches a method of coating components with a hydrophobic silane coating (abstract) comprising exposing the component to a precursor vapor comprising a silane species ([0052]). Boday ‘909 teaches that a silane and a solution of a silane and a hydrocarbon solvent where the hydrocarbon solvent is toluene are functional equivalents for the purposes of being the source of the precursor vapor for depositing the silane hydrophobic coating ([0033], [0052], [0071]). Both Boday ‘909 and Miljkovic ‘150 teach method of coating components with a hydrophobic silane coating comprising exposing the component to a precursor vapor comprising a silane species (‘150, abstract, [0077]; ‘909, abstract, [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solution of a silane and a hydrocarbon solvent where the hydrocarbon solvent is toluene taught by Boday ‘909 for the silane used in the method taught by the modified teachings of Miljkovic ‘150 because a silane and a solution of a silane and a hydrocarbon solvent where the hydrocarbon solvent is toluene are functional equivalents for the purposes of being the source of the precursor vapor for depositing the silane hydrophobic coating, as taught by Boday ‘909.

Claim 16: Miljkovic ‘150 teaches that the components can comprise entire heat transfer devices ([0039]).

Claims 17-18: With respect to claim 17, the modified teachings of Miljkovic ‘150 do not explicitly teach that the components have a length exceeding 25 cm. With respect to claim 18, the modified teachings of Miljkovic ‘150 do not explicitly teach that the components have a length exceeding 50 cm.
However, the claimed method differs from the method taught by Miljkovic ‘150 only in the size of the heat transfer components, and it has been held that changes in size are obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.A.

Claim 19: Miljkovic ‘150 teaches that the heat transfer component can comprise copper ([0010]).

Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miljkovic et al. ‘150 in view of Boday et al. ‘909 and Karabacak et al. ‘666 as applied to claim 1 above, and further in view of Patrick et al. (U.S. Patent 5,481,084, hereafter Patrick ‘084).
Claim 2: The modified teachings of Miljkovic ‘150 teach the limitations of claim 1, as discussed above. With respect to claim 2, the modified teachings of Miljkovic ‘150 do not explicitly teach that the method further comprises attaching the components to an automated conveyor system positioned to traverse the cleaning, nanostructuring, and functionalization stations.
Patrick ‘084 teaches a method of treating a metal surface to form a hydrophobic surface (abstract, col 1 ln 11-30) comprising moving the component comprising the metal surface to multiple treatment stations (Figs. 6-8, col 5 ln 34-47). Patrick ‘084 teaches that the method can include mounting the component on a conveyor belt, which corresponds to the claimed automated conveyor system, which moves the component to the different treatment stations (col 5 ln 34-47, col 7 ln 54-col 8 ln 2). Both Patrick ‘084 and Miljkovic ‘150 teach methods of treating a metal surface to form a hydrophobic surface (‘150, abstract, [0010]; ‘084, abstract, col 1 ln 11-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of mounting the component on a conveyor belt, which corresponds to the claimed automated conveyor system, which moves the component to the different treatment stations taught by Patrick ‘084 to the method taught by the modified teachings of Miljkovic ‘150 because it would have been a combination of prior art elements that would have yielded predictable results.

Claim 20: The modified teachings of Miljkovic ‘150 teach the limitations of claim 1, as discussed above.
Miljkovic ‘150 further teaches that the components can be cleaned sequentially with acetone and ethanol ([0074]), that the method can further comprise rinsing with water after cleaning with an organic solvent ([0074]),
that the nanostructuring station comprises a hot bath containing the hot water, which corresponds to the claimed hot vat ([0074]), where the components are submerged in the hot bath for surface oxidation and roughening ([0074]),
	that the method can further comprise, prior to immersion in the hot water, placing the components in a microstruturing station comprising an acid solution ([0074]) and exposing the components to the acid solution ([0074]), and
that the exposure to the precursor vapor can occur in a vacuum desiccator which is pumped to a low pressure ([0077]), which corresponds to the claimed enclosed chamber.

With respect to claim 20, the modified teachings of Miljkovic ‘150 do not explicitly teach that the method further comprises attaching the components to an automated conveyor system positioned to traverse the cleaning, nanostructuring, and functionalization stations, or that the precursor vapor is maintained at a temperature in a range of about 80°C to about 100°C.

With respect to claim 20, the modified teachings of Miljkovic ‘150 do not explicitly teach that the method further comprises attaching the components to an automated conveyor system positioned to traverse the cleaning, nanostructuring, and functionalization stations, or that the precursor vapor is maintained at a temperature in a range of about 80°C to about 100°C.
Patrick ‘084 teaches a method of treating a metal surface to form a hydrophobic surface (abstract, col 1 ln 11-30) comprising moving the component comprising the metal surface to multiple treatment stations (Figs. 6-8, col 5 ln 34-47). Patrick ‘084 teaches that the method can include mounting the component on a conveyor belt, which corresponds to the claimed automated conveyor system, which moves the component to the different treatment stations (col 5 ln 34-47, col 7 ln 54-col 8 ln 2). Both Patrick ‘084 and Miljkovic ‘150 teach methods of treating a metal surface to form a hydrophobic surface (‘150, abstract, [0010]; ‘084, abstract, col 1 ln 11-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of mounting the component on a conveyor belt, which corresponds to the claimed automated conveyor system, which moves the component to the different treatment stations taught by Patrick ‘084 to the method taught by the modified teachings of Miljkovic ‘150 because it would have been a combination of prior art elements that would have yielded predictable results.

With respect to claim 20, the modified teachings of Miljkovic ‘150 do not explicitly teach that the precursor vapor is maintained at a temperature in a range of about 80°C to about 100°C.
However, the claimed method differs from the method taught by the modified teachings of Miljkovic ‘150 only in the temperature of the precursor vapor, and it has been held that, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said temperature is critical. See MPEP 2144.05.II.A.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miljkovic et al. ‘150 in view of Boday et al. ‘909 and Karabacak et al. ‘666  as applied to claim 7 above, and further in view of Luxon (U.S. Patent 4,808,481, hereafter Luxon ‘481) and Deruelle et al. (U.S. Patent Application Publication 2004/0219373, hereafter Deruelle ‘373).
The modified teachings of Miljkovic ‘150 teach the limitations of claim 7, as discussed above. With respect to claim 8, they do not explicitly teach that the heated vat for the hot water bath comprises a stainless steel drum wrapped with heating tape connected to a temperature controller.
Luxon ‘481 teaches a coating method (title, col 1 ln 25-35) using a hot bath (col 24 ln 14-41). Luxon ‘481 teaches that the hot bath can be heated by means of heating tape wrapped around the bath and connected to a controller (col 24 ln 14-41). Both Luxon ‘481 and Miljkovic ‘150 teach coating methods (‘150, abstract; ‘481, title, col 1 ln 25-35) using a hot bath (‘150, [0074]; ‘481, col 24 ln 14-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heating tape wrapped around the bath and connected to a controller taught by Luxon ‘481 as the method of heating the hot bath in the method taught by the modified teachings of Miljkovic ‘150 because it would have been a simple substitution that would have yielded predictable results.

With respect to claim 8, the modified teachings of Miljkovic ‘150 do not explicitly teach that the heated vat for the hot water bath is a stainless steel drum.
Deruelle ‘373 teaches a coating method for producing a hydrophobic surface (abstract) comprising using a heated bath ([0200]). Deruelle ‘373 teaches that the heated bath can be a stainless steel container ([0200]). Both Deruelle ‘373 and Miljkovic ‘150 teach coating method for producing a hydrophobic surface (‘150, abstract; ‘373, abstract) comprising using a heated bath (‘150, [0074]; ‘373, [0200]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stainless steel taught by Deruelle ‘373 as the material of the hot bath container in the method taught by the modified teachings of Miljkovic ‘150 because it would be the selection of a known material based on its suitability for the intended use of being a hot bath. See MPEP 2144.07.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miljkovic et al. ‘150 in view of Boday et al. ‘909 and Karabacak et al. ‘666 as applied to claim 13 above, and further in view of Yang et al. (U.S. Patent 6,074,486, hereafter Yang ‘486).
The modified teachings of Miljkovic ‘150 teach the limitations of claim 13, as discussed above. With respect to claim 14, they do not explicitly teach that the enclosed chamber comprises a stainless steel drum with a lid, the stainless steel drum being wrapped with heating tape connected to a controller.
Yang ‘486 teaches a film forming method (col 3 ln 53-56). Yang ‘486 teaches that the vacuum chamber for forming the film can be a stainless steel drum with a lid (Fig. 3, col 7 ln 58-col 8 ln 2) which is wrapped in heating tape which is temperature controlled (col 7 ln 58-col 8 ln 2, claim 9) and, therefore, connected to a temperature controller. Both Yang ‘486 and Miljkovic ‘150 teach film forming methods (‘150, abstract, [0077]; ‘486, col 3 ln 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stainless steel drum with a lid which is wrapped in heating tape which is temperature controlled and, therefore, connected to a temperature controller taught by Yang ‘486 as the vacuum chamber used in the method taught by the modified teachings of Miljkovic ‘150 because it would have been a simple substitution that would have yielded predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/           Primary Examiner, Art Unit 1713